ACCEPTED
                                                                                        03-15-00088-CV
                                                                                                4801187
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    4/8/2015 9:23:30 AM
                                                                                       JEFFREY D. KYLE
                                                                                                 CLERK



                            No. 03-15-00088-CV
                                                            FILED IN
                 ________________________________________
                                                      3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                        IN THE COURT OF APPEALS    4/8/2015 9:23:30 AM
                    FOR THE THIRD DISTRICT OF TEXAS JEFFREY    D. KYLE
                                                           Clerk
                             AUSTIN, TEXAS
               __________________________________________

              GRAYCO TOWN LAKE INVESTMENT 2007 LP,

                                                    Appellant,

                                         v.

                        COINMACH CORPORATION,

                                            Appellee.
             ______________________________________________

                 Appealed from the County Court at Law No. 1
                           of Travis County, Texas
             ______________________________________________

                          NOTICE OF APPEARANCE

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 6.2, J. Bruce Bennett hereby enters his

appearance as co-counsel with R. Kemp Kasling for Coinmach Corporation, the

Appellee in the above-referenced appeal.

      J. Bruce Bennett requests that a copy of all notices, briefs, motions, orders,

and all other papers filed in this case be emailed, mailed, or otherwise delivered to

him at the address set forth below.
                                    Respectfully submitted,

                                    KASLING, HEMPHILL, DOLEZAL
                                    & ATWELL, L.L.P.
                                    R. Kemp Kasling
                                    State Bar No. 11104800
                                    301 Congress Avenue, Suite 300
                                    Austin, Texas 78701
                                    Telephone: (512) 472-6800
                                    Facsimile: (512) 472-6823
                                    kkasling@khdalaw.com

                                    CARDWELL, HART & BENNETT, L.L.P.
                                    807 Brazos, Suite 1001
                                    Austin, Texas 78701
                                    (512) 322-0011 (Telephone)
                                    (512) 322-0808 (Facsimile)
                                    jbb.chblaw@me.com

                                    By: /s/ J. Bruce Bennett
                                           J. Bruce Bennett
                                           State Bar No. 02145500

                       CERTIFICATE OF SERVICE

      I certify that a true copy of foregoing notice was served by electronic
transmission on the following counsel of record on this 8th day of April 2015:

Akilah Craig
Frederick T. Johnson
Cody W. Stafford
DOBROWSKI, LARKIN & JOHNSON, LLP
4601 Washington Avenue, Suite 300
Houston, Texas 77007
ATTORNEY FOR APPELLANT

                                                /s/ J. Bruce Bennett
                                                J. Bruce Bennett
                                      2